Citation Nr: 1236184	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  00-04 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than January 1, 2004 for the assignment of a separate 20 percent disability rating for degenerative arthritis of the right knee, for associated limitation of flexion.  

2.  Entitlement to an increased disability rating in excess of 30 percent for torn meniscus, status post arthroscopy, right knee, prior to November 7, 2003.  

3.  Entitlement to an increased disability rating in excess of 20 percent for degenerative arthritis of the right knee, for associated limitation of flexion from January 1, 2004. 

4.  Entitlement to an increased disability rating in excess of 10 percent for right knee condition, status post arthroscopy chondromalacia, torn meniscus with subluxation, from January 1, 2004.  

5.  Entitlement to a compensable disability rating for residuals of a fracture to the right fifth finger.

6.  Entitlement to service connection for erectile dysfunction to include as secondary to service-connected disabilities.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John F. Cameron, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to July 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1997, July 2000, and July 2004 rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.

A hearing was held on February 14, 2002, in Montgomery, Alabama, before the undersigned, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.

The issue of entitlement to service connection for erectile dysfunction to include as secondary to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of compensable limitation of motion, flexion, of the right knee to warrant an effective date earlier than January 1, 2004 for a 20 percent rating.  

2.  Prior to November 7, 2003, the evidence shows that the Veteran complained of pain, locking, swelling, limited motion, functional loss, instability, and subluxation.  

3.  From April 24, 2000 to November 6, 2003, the evidence of record reflects that the Veteran's right knee disability manifests in arthritis, confirmed by x-ray testing, resulting in noncompensable limitation of motion of the right knee.  

4.  From January 1, 2004, the evidence of record reflects that the Veteran's service-connected right knee disability has been manifested by arthritis confirmed by x-ray, resulting in flexion limited, at its worst, to 125 degrees with complaints of pain, locking, swelling, limited motion, functional loss, slight instability, and no subluxation.  

5.  The Veteran's right little finger disability manifests in pain and limitation of motion.  

6.  The Veteran's service-connected disabilities are not shown to be of such severity so as to preclude substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date earlier than January 1, 2004 for the award of a separate 20 percent disability rating for right knee degenerative arthritis with associated limitation of flexion have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).

2.  A separate 10 percent disability rating is warranted for right knee degenerative arthritis, effective April 24, 2000 to November 6, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003 (2011); see also VAOPGCPREC 23-97, VAOPGCPREC 9-98.

3.  Prior to November 7, 2003, the criteria for a disability rating in excess of 30 percent for torn meniscus, status post arthroscopy, right knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.10, 4.40-4.45, 4.71a, Diagnostic Code 5257.

4.  From January 1, 2004, the criteria for a disability rating in excess of 20 percent for right knee degenerative arthritis with associated limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40-4.45, 4.71a, Diagnostic Code 5260 (2011); see also VAOPGCPREC 23-97, VAOPGCPREC 9-98.

5.  From January 1, 2004, the criteria for a disability rating in excess of 10 percent for right knee condition, arthroscopy chrondromalacia, torn meniscus, with subluxation, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.10, 4.40-4.45, 4.71a, Diagnostic Code 5257.

6.  The criteria for a compensable disability rating for the right little finger disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5003, 5227 (2011).

7.  The criteria for entitlement to a total rating based on individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R.     §§ 3.340, 3.341, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the Veteran's claim for higher disability ratings, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was sent letters in July 2004 and August 2006, which cumulatively notified him that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  Specifically, he was informed in the letter of the types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  The August 2006 letter also informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The Veteran was also notified as to the assignment of effective dates.  Finally, the July 2004 letter also advised the Veteran regarding his claim of entitlement to a TDIU.  Although the letters were not sent prior to the initial adjudication of the claims, the claims were subsequently readjudicated in supplemental statements of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Therefore, the duty to notify was satisfied

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claims for increased ratings, entitlement to an earlier effective date, and entitlement to a TDIU, including VA treatment records, vocational rehabilitation records, private treatment records, and Social Security Administration records.  Thus, the Board's May 2009 remand directives were completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran was also afforded VA examinations in July 1995, March 2000, April 2004, and August 2008.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as the reports were based on physical examinations and provide the medical information needed to address the rating criteria relevant to this case.  In addition, the April 2004 VA examination report addressed the Veteran's employability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  As the Board finds that the VA examinations are adequate, the prior remand directives have been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Earlier Effective Date for the grant of a 20 percent disability rating for right knee degenerative arthritis

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  The effective date of an increase in disability compensation shall be the earliest date as of which it was factually ascertainable that an increase in disability had occurred if a claim was received within one year from such date; otherwise, the effective date shall be the date of receipt of claim.  38 C.F.R. § 3.400(o)(2) (2011).  When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A "claim" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action from a claimant, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

There are essentially three ways to assign an effective date for a disability.  If an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose); if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable); and if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim). 

For historical purposes, the record shows that the Veteran was in receipt of a 30 percent disability rating of his right knee, arthroscopy chondromalacia, torn meniscus effective February 20, 1992 under Diagnostic Code 5257.  

In August 1996, the Veteran applied for an increased disability rating.  During the pendency of the appeal, the Veteran was assigned a temporary total evaluation of 100 percent effective November 7, 2003 to December 31, 2003.  The RO also reassigned the Veteran's disability under multiple diagnostic codes.  The RO assigned a 10 percent disability rating under Diagnostic Code 5257 effective November 7, 2003 and assigned a 20 percent disability rating under Diagnostic Code 5260 effective January 1, 2004.  

The Veteran and his representative have contended that he warrants an earlier effective date for the separate 20 percent disability rating assigned under Diagnostic Code 5260 effective January 1, 2004.  

The July 1995 VA examination report showed that the Veteran sustained a right knee meniscal injury in 1979.  He complained of pain and swelling.  There was no locking and no instability.  On examination of the right knee, there were no deformities, no swelling, and no stability.  Range of motion of the right knee revealed flexion to 130 degrees and extension to 0 degrees.  The x-ray performed on September 7, 1994 revealed no arthritic change.  The January 1999 VA treatment record shows that the Veteran reported that his knee swelled at times and he experienced give away and weakness.  It was noted that the knee was nonedematous at this time with full range of motion.  However, the December 1999 VA treatment record shows that the Veteran's right knee was swollen and flexion was limited to 100 degrees.  The March 2000 VA examination report shows that the Veteran had tenderness over the knee and flexion to 100 degrees on the right with intense pain.  The April 27, 2000 VA treatment record shows that the Veteran had right knee pain, with radiographs showing posttraumatic osteoarthritis with flexion to 130 degrees.  The June 2000 VA treatment record shows that the Veteran complained of giving way, popping, and tenderness.  Flexion was 130 degrees.  The August 2000 VA treatment record shows that the Veteran was assessed with mild degenerative joint disease of the right knee with pain.  The March 2001 VA treatment record shows that the Veteran had early arthritis with full range of motion.  The knee was tender with no instability.  The October 2003 private treatment record shows that the Veteran had significant pain and tender over the medial femoral condyle.  He had negative Lachman's with no varus or valgus instability.  He has 5+ strength.  It was noted that he had no swelling or effusion and no crepitus.  It was noted that his pain was probably due to arthritic changes.  

Here, the Veteran is not entitled to an earlier effective date for the grant of a separate 20 percent disability rating under Diagnostic Code 5260.  As noted above, the Veteran was assigned a 20 percent disability under Diagnostic Code 5260 effective January 1, 2004, which followed the temporary total evaluation for the Veteran's disability from November 7, 2003 to December 31, 2003.  See June 2004 rating decision.  Prior to November 7, 2003, the Veteran did not exhibit limitation of flexion that would even warrant a noncompensable disability rating under Diagnostic Code 5260.  The medical evidence shows that the Veteran could at least flex to 100 degrees.  Even considering Deluca and the Veteran's complaints of pain, functional loss, and limited range of motion, the evidence at the most would more nearly approximate flexion limited to 60 degrees which would only warrant a noncompensable disability rating under Diagnostic Code 5260.  Therefore, entitlement to an effective date earlier than January 1, 2004 for the assignment of a separate 20 percent disability rating under Diagnostic Code 5260 for limitation of flexion is not warranted.  

However, the Board does find that the Veteran is entitled to a separate disability rating of 10 percent under Diagnostic Code 5003 and 38 C.F.R. § 4.59 for x-ray evidence of arthritis and painful limited motion.  In VAOPGCPREC 9-98, VA's General Counsel explained that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R.   § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Here, the April 27, 2000 record is the first x-ray evidence of arthritis and noncompensable limitation of motion.  Prior to April 27, 2000, the evidence showed that the Veteran had pain, but there was no evidence of arthritis.  Therefore, the separate 10 percent disability rating is only in effect from April 27, 2000 to November 6, 2003 as the Veteran was assigned a 20 percent disability rating, effective January 1, 2004 under Diagnostic Code 5260 for limitation of flexion.  

Entitlement to an increased disability rating prior to November 7, 2003

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban, supra.  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability. When a knee disorder is already rated under Diagnostic Code 5257, the Veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.  In VAOPGCPREC 9-98, General Counsel held that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.

Additionally, the Court held in Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), that when read together, 38 C.F.R. § 4.71a, Diagnostic Code 5003 and 38 C.F.R. § 4.59 (pertaining to painful motion) require that painful motion of a major joint or groups caused by degenerative arthritis (where the arthritis is established by X- ray) is deemed to be limited motion and entitled to a minimum 10 percent rating per joint, even in the absence of actual limitation of motion.  

However, merely having pain throughout the entire range of motion of a major joint, or groups of minor joints, does not warrant a maximum rating.  Rather, any such painful motion must be shown to produce actual functional limitation.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Court in Mitchell clarified that the Court's prior decisions in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); Hicks v. Brown, 8 Vet. App. 417 (1995); and Powell v. West, 13 Vet. App. 31 (1999) do not: (1) apply a broad principle-that painful motion is limited motion-to the Diagnostic Codes measuring limitation of motion, or (2) conclude that the appropriate remedy for painful motion is a maximum disability rating for limitation of motion.  Mitchell, 25 Vet. App. 32 (2011).  Taken in context, these cases establish simply that a veteran is entitled to a minimum 10 percent rating under the second part of Diagnostic Code 5003 when there is painful motion and X-ray evidence of degenerative arthritis, but where range of motion is not actually limited to a compensable degree.  Id.; (In Mitchell, Id., the veteran had already had a minimum 10 percent rating but it was clarified that "the presence of pain was only one of several factors that led the Court to reverse the Board's decision" in Powell and that the veteran in Powell had, aside from pain, documented and severe limitation of motion of his spine.)

In sum, Mitchell held that pain on motion is not, itself, "functional loss," but "may result in functional loss ... only if it limits the ability 'to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance.'" Id. (quoting 38 C.F.R. § 4.40).

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).

The July 1995 VA examination report showed that the Veteran sustained a right knee meniscal injury in 1979.  He complained of pain and swelling.  There was no locking and no instability.  On examination of the right knee, there were no deformities, no swelling, and no stability.  Range of motion of the right knee revealed flexion to 130 degrees and extension to 0 degrees.  The x-ray performed on September 7, 1994 revealed no arthritic change.  The January 1999 VA treatment record shows that the Veteran reported that his knee swelled at times and he experienced give away and weakness.  It was noted that the knee was nonedematous at this time with full range of motion.  However, the December 1999 VA treatment record shows that the Veteran's right knee was swollen and flexion was limited to 100 degrees.  The February 2000 VA treatment record showed that the Veteran had pain and instability of the right knee with swelling and popping.  The x-rays were noted to be negative except for joint swelling.  Indeed, the January 2000 x-ray showed that the knee was normal except for possible joint effusion.  The March 2000 VA examination report shows that the Veteran had tenderness over the knee and flexion to 100 degrees on the right with intense pain.  The March 2000 VA examination report again noted that the January 2000 x-ray of the right knee was normal except for possible joint effusion.  The April 27, 2000 VA treatment record shows that the Veteran had right knee pain, with radiographs showing posttraumatic osteoarthritis with flexion to 130 degrees.  The June 2000 VA treatment record shows that the Veteran complained of giving way, popping, and tenderness.  Range of motion was to 130 degrees.  Another June 2000 VA treatment record showed severe pain with range of motion.  The August 2000 VA treatment record shows that the Veteran was assessed with mild degenerative joint disease of the right knee with pain.  The March 2001 VA treatment record shows that the Veteran had early arthritis with full range of motion.  The knee was tender with no instability.  The July 2003 private treatment record showed that the Veteran was receiving Hyalgan injections in the right knee.  The knee was too painful to check his reflexes.  

During the February 2002 hearing before the Board, the Veteran discussed his pain in the right knee and that he has to put a heating pad on it and that it's worse in the wintertime.  He stated that he worked at a hospital and then at an automobile parts repair warehouse and was a truck driver until 1999.  He also reported that he worked at an eye clinic through vocational rehabilitation and in a file room from 1994 to 1996.  He said that he was currently in a vocational program and that he wanted to be able to work again but that he did not think many jobs would let him go and sit on a heating pad.  He said he had swelling in the right knee and some instability and locking.  He said he could not walk up stairs.  He also said he had limitations walking and standing.  

Prior to November 7, 2003, the Veteran was assigned a disability rating of 30 percent under Diagnostic Code 5257.  As detailed above, the Veteran has also been assigned a disability rating of 10 percent for x-ray evidence of arthritis and painful motion effective April 27, 2000.   

Under Diagnostic Code 5257, a 10 percent rating contemplates slight knee impairment due to recurrent subluxation or lateral instability.  A 20 percent rating contemplates moderate impairment due to recurrent subluxation or lateral instability, and a maximum 30 percent rating is warranted for severe impairment of the knee.  38 C.F.R. § 4.71a.  The words such as "slight" and "moderate" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2011).  Further, the criteria of Diagnostic Code 5257 are disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned); compare Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  In other words, to properly evaluate the Veteran's service-connected right knee disability under Diagnostic Code 5257, there must be sufficient evidence which addresses the matters of instability as well as subluxation.  Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).  

In this case, the Veteran was assigned the maximum disability rating of 30 percent under Diagnostic Code 5257 for instability.  Therefore, the Veteran is not entitled to a higher disability rating under Diagnostic Code 5257 prior to November 7, 2003.    

In addition, the Board has also considered other applicable diagnostic codes.  
 It is neither contended nor shown that the Veteran's service-connected disability involves ankylosis (Diagnostic Code 5256), dislocated semilunar cartilage (Diagnostic Code 5258), impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  Therefore, Diagnostic Codes 5256, 5258, 5262, and 5263 are not for application in this case.  The evidence does show that the Veteran had cartilage removed from his right knee.  Diagnostic Code 5259 allows for the assignment of a 10 percent disability rating for removal of cartilage that is symptomatic.  However, the Board finds that the Veteran's assignment of a disability rating under Diagnostic Code 5257 and the separate rating of 10 percent under Diagnostic Code 5003 more appropriately cover the manifestations of the Veteran's disability.  In addition, Diagnostic Code 5259 would not result in a higher disability rating as 10 percent is the maximum disability rating under the code.   

The Board also considered the application of Diagnostic Codes 5260 and 5261.  However, as detailed above, the Veteran was assigned a separate 10 percent disability rating for painful motion and arthritis under Diagnostic Code 5003 and 38 C.F.R. § 4.59 from April 27, 2000 to November 6, 2003.  The evidence does not show that the Veteran met the rating criteria for compensable limitation of motion under either Diagnostic Code 5260 or Diagnostic Code 5261 prior to November 7, 2003.  The medical evidence shows that the Veteran could at least flex to 100 degrees with pain.  Diagnostic Code 5260 provides a noncompensable disability rating for flexion limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Even considering the Veteran's complaints of pain, flare-ups, limitations with standing and walking, and functional loss under Deluca and 38 C.F.R. § 4.40, 4.45, and 4.59, would not approximate limitation of flexion to 45 degrees for a compensable disability rating under Diagnostic Code 5260.  There is also no evidence of any limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

In reaching the above conclusions, the Board has not overlooked the Veteran's statements and those of his wife and others regarding the severity of his disability.   During the Veteran's Board hearing and during the course of his VA examinations and treatment, the Veteran has provided lay evidence with respect to the presence of pain, functional loss, flare-ups, locking, instability, subluxation, and popping, and the severity of such and with respect to limitations in his functional capacity due to his disability.  In an April 2007 statement, D.C. stated that the Veteran has pain in his right knee, that it cracks, and his balance is off.  In a September 2006 statement, W.E.S. stated that the Veteran's right knee is debilitating, that the knee pops and cracks.  He has to sleep and drive in certain positions due to his knee.  In a September 2006 statement, D.C. stated that the Veteran has pain in his knee and getting in and out of a bed is a problem.  The Board has considered the statements in evaluating the Veteran's assigned ratings.  With respect to the Veteran's complaints, the Board finds that they were considered in the medical evidence including VA examination reports and the Board finds that the objective medical evidence is more probative as the examination reports and treatment records included diagnostic testing of the knee and are accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In light of the above, the Board finds that the Veteran is not entitled to higher disability ratings prior to November 7, 2003.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to increased disability ratings from January 1, 2004  

In consideration of the laws and regulations above, the Board finds that the Veteran is not entitled to increased disability ratings from January 1, 2004.  As noted above, from January 1, 2004, the Veteran has been assigned a 20 percent disability rating under Diagnostic Codes 5003-5260 and a 10 percent disability rating under Diagnostic Code 5257.  

A February 2004 private treatment record shows that the Veteran's right knee was painful and that he had positive SLR, right knee.  

The Veteran underwent a VA joints examination in April 2004.  The claims file was reviewed.  The Veteran reported that his pain was a seven on the pain scale and was continuous.  He described it as a sharp pain.  He reported associated weakness, stiffness, and swelling at least twice per month.  At times, he feels like the knee is going to give way and additionally he has a lack of endurance.  The Veteran is currently on Tylenol and uses Robaxin p.r.n.  He reported flares of pain at least two to three times per week that will last for four hours, where his pain will increase to a 10+.  He reported that standing for long periods of time or walking for long periods will increase his pain.  Additionally, he reports stooping and bending increases his knee pain.  He usually uses ice and elevation of his knee and Tylenol.  The Veteran reported when he has a flare of pain, he actually has to sit down.  He reports an additional limitation of motion/functional impairment up to 25% with his right knee pain.  He currently has a hinged brace on the right knee.  He occasionally uses a cane.  His initial surgery was in 1992 and he had another arthroscopic surgery in 2003 for meniscal repair.  He reports subluxation to his right knee.  Functionally, on a daily basis, the Veteran cannot stand for long periods of time.  He is unable to drive due to increasing pain.  He cannot walk for long periods of time.  He has pain with bending, stooping, and squatting.  On examination, the Veteran's right knee measured 125 degrees with pain in flexion and extension was 0 degrees.  Slight crepitus was noted.  Additionally, he had some swelling noted to the knee.  Patella testing, ACL, PCL, varus/valgus strain were negative.  He had a positive McMurray's on the right with increasing pain.  The Veteran was noted to have increasing pain and fatigue with repetitive motion of his right knee.  The Veteran had a limp.  The assessment was listed as degenerative joint disease of the right knee with moderate impairment secondary to pain and decreased range of motion.  

An August 2004 private treatment record noted that the Veteran complained of his legs giving out easily.  

A January 2005 VA treatment record shows that the Veteran has had right knee pain since 1993.  The studies show that he has degenerative osteoarthritic changes of the knee that caused him discomfort, pain and restriction of movement.  He used knee braces for support.  Physical examination showed that the right knee range of motion is within functional range.  There was no evidence of effusion and no crepitus.  His midline stability was slightly decreased on the right side with pain and tenderness along the knee joint.  The deconditioning of the muscle tone is noted in the quadriceps on the right side, more so in the rectus medialis muscle group.  Tenderness was noted at the PSIS joint, right more than left.  The deep tendon reflexes are 2+ in both knees and ankles.  Modified straight leg raising was negative.  The impression was listed as right knee pain.

The Veteran was afforded a VA examination in August 2008.  The Veteran stated that he was able to walk 100 feet.  He stated that he had intermittent sharp pain in his knee with daily flare-ups which last approximately 45 minutes.  Walking and prolonged sitting appeared to increase his pain.  He was presently on Tramadol 50 mg. for pain.  He wore a knee brace.  On examination, the Veteran was able to fully extend to 0 degrees and flex to 125 degrees.  After repetitive use, there was no increased loss of motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  There was no anterior-posterior or lateral-medial instability.  There was no joint tenderness.  There was no joint effusion, heat, or redness.  McMurray's sign was negative.  There were multiple scars from arthroscopic surgery.  There was no crepitus or patellofemoral pain.  The diagnosis was listed as post-operative internal derangement, right knee.  

First, the Board will address whether the Veteran is entitled to a disability rating in excess of 10 percent under Diagnostic Code 5257.  Under Diagnostic Code 5257, a 10 percent rating contemplates slight knee impairment due to recurrent subluxation or lateral instability.  A 20 percent rating contemplates moderate impairment due to recurrent subluxation or lateral instability, and a maximum 30 percent rating is warranted for severe impairment of the knee.  38 C.F.R. § 4.71a.  
The words such as "slight" and "moderate" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2011).  

Here, the April 2004 VA examination report shows that the Veteran reported subluxation and clinically McMurray's sign was positive.  The examiner did not note the level of instability.  Although the examiner noted moderate impairment of the right knee, this was related to his pain and limitation of motion.  On the other hand, the January 2005 VA treatment record shows that the midline stability of the knee was only slightly decreased on the right side.  The August 2008 VA examiner noted that there was no anterior-posterior or lateral-medial instability.  In addition, McMurray's sign was negative.   In considering all of the evidence, the Board finds that the Veteran's instability is more appropriately characterized as "slight" in accordance with the criteria of Diagnostic Code 5257.  The Board acknowledges the Veteran's reports of instability and subluxation and his use of the knee brace; however, the Board finds that the objective medical evidence is more persuasive regarding the level of instability that the Veteran experiences.  The examiners performed medical testing of the Veteran's knee and even noted most recently that there was no instability.  As such, a disability rating in excess of 10 percent for instability of the Veteran's service-connected right knee under Diagnostic Code 5257 is not warranted at any point from January 1, 2004. 

In addition, the Veteran has been assigned a 20 percent disability rating under Diagnostic Code 5260 for limitation of flexion.  Under Diagnostic Code 5260, a 10 percent disability rating is warranted when flexion is limited to 45 degrees.  A 20 percent disability rating is warranted when flexion is limited to 30 degrees.  A 30 percent disability rating is warranted when flexion is limited to 15 degrees.  Full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.  In this case, the evidence does not show that the Veteran even meets the criteria for a compensable disability rating under Diagnostic Code 5260.  The VA examination reports conducted in April 2004 and August 2008 reveal flexion to 125 degrees.  Therefore, a disability rating in excess of 20 percent is not warranted under Diagnostic Code 5260.  

The Board has also considered the rule of DeLuca and the provisions of 4.40, 4.45, and 4.59.  The Veteran has consistently complained of pain, tenderness, and stiffness in his knee.  However, the Board finds that the Veteran has already been compensated for these symptoms pursuant to the rating criteria.  Indeed, the Veteran does not even meet the criteria for a noncompensable disability rating under Diagnostic Code 5260 for limitation of flexion.  Thus, the Board finds that the Veteran's complaints of pain, tenderness, and stiffness, flare-ups resulting in 25 % of functional loss (see April 2004 VA examination report) are taken into account under his assigned disability rating of 20 percent.  Further, the Board notes that the most recent VA examination report shows that after repetitive use of the right knee, there was no increased loss of motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  Therefore, a higher disability rating under Deluca and the provisions of 4.40, 4.45, 4.59, is not warranted.  

In addition, the Board has also considered other applicable diagnostic codes.  
 It is neither contended nor shown that the Veteran's service-connected disability involves ankylosis (Diagnostic Code 5256), dislocated semilunar cartilage (Diagnostic Code 5258), impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  Therefore, Diagnostic Codes 5256, 5258, 5262, and 5263 are not for application in this case.  The evidence does show that the Veteran had cartilage removed from his right knee.  Diagnostic Code 5259 allows for the assignment of a 10 percent disability rating for removal of cartilage that is symptomatic.  However, the Board finds that the Veteran's assignment of a disability rating under Diagnostic Code 5257 and the separate rating of 20 percent under Diagnostic Code 5260 more adequately represent the manifestations of the Veteran's disability.  Moreover, application of Diagnostic Code 5259 would not result in a higher disability rating as the code only allows for a maximum disability rating of 10 percent.   

Again, in reaching the above conclusions, the Board has not overlooked the Veteran's statements and those of his wife and others regarding the severity of his disability.   During the Veteran's Board hearing and during the course of his VA examinations and treatment, the Veteran has provided lay evidence with respect to the presence of pain and the severity of such and with respect to limitations in his functional capacity due to his disability.  In an April 2007 statement, D.C. stated that the Veteran has pain in his right knee, that it cracks, and his balance was off.  In a September 2006 statement, W.E.S. stated that the Veteran's right knee was debilitating, that the knee pops and cracks.  He has to sleep and drive in certain positions due to his knee.  In a September 2006 statement, D.C. stated that the Veteran has pain in his knee and getting in and out of a bed was a problem.  The Board has considered the statements in evaluating the Veteran's assigned ratings as the Veteran is certainly competent to report his pain, flare-ups, functional loss, and instability.  However, with respect to the degree of the Veteran's reported symptoms, the Board finds that the objective medical evidence is more persuasive.  The examiners have the medical expertise and knowledge of testing to evaluate the Veteran's disability and provided the pertinent information for the Board to rate the Veteran's disability in accordance with the rating criteria.  Thus, the objective evidence is given more weight than the Veteran's statements.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In light of the above, the Board finds that the Veteran is not entitled to higher disability ratings from November 7, 2003.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2011), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected right knee disability.  The criteria specifically provide for ratings based on the presence of instability, arthritis, flare-ups, functional loss, and limitation of motion of the knees, including due to pain, fatigue, and other orthopedic factors.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  Such factors are explicitly part of the schedular rating criteria.  The mere assertion or evidence that a disability interferes with employment would not necessarily require extraschedular consideration.  The rating schedule is itself based upon the average impairment of earning capacity due to diseases, and application of the schedule clearly recognizes that the rated disabilities interfere with employment.  38 U.S.C. § 1155.  Accordingly, the fact that a disability interferes with employment generally would not constitute an "exceptional or unusual" circumstance rendering application of the rating schedule impractical.  Rather, the provisions of section 3.321(b)(1) would be implicated only where there is evidence that the disability picture presented by a veteran would, in the average case, produce impairment of earning capacity beyond that reflected in VA's rating schedule or would affect earning capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 (Aug. 16, 1996).  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Compensable Rating for Right Finger Fracture

The Veteran contends that his right finger fracture warrants a compensable disability rating.  

The November 1996 radiology report shows mild degenerative changes of the right hand, predominantly of the fifth distal interphalangeal joint.  

The Veteran was afforded a VA examination in March 2000.  The medical records were reviewed.  The Veteran stated that while loading a truck, he fractured his right little finger and that it was splinted.  However, it did not heal correctly.  He stated that it ached particularly when it was cold and wet.  He stated that he had no loss of grip and no loss of strength in that finger.  Examination of the right little finger revealed no loss of sensation.  The Veteran was able to approximate the thumb and all fingers of the right hand with no difficulty.  The Veteran was able to approximate the palmar crease with little finger and all other fingers on that hand.  The range of motion of the right little finger distal interphalangeal joint was extension to 38 degrees without any pain.  Flexion was 70 degrees without any pain.  When the Veteran was at rest, the right little finger was flexed at 38 degrees.  The Veteran was unable to straighten the finger to 0 degrees extension.  The x-ray of the right finger was normal.  The diagnosis was history of fracture of the right little finger with reduction in range of motion upon extension with no pain.  

The Veteran was afforded a VA examination in April 2004.  The claims file was reviewed.  The Veteran reported a right finger injury that occurred while stationed at Fort Stewart, Georgia in 1982.  He was told that he had a fracture and thereafter had a deformity to his little finger.  He reported his pain was a 3 on the pain scale and intermittent.  It was particularly worse with cold weather.  He had associated numbness of the distal aspect of the finger.  Precipitating factors for pain include weather changes and alleviating factors include warm weather.  He reported that he had flares of pain at least two to three times per month, when his pain increases to a 7 and this lasts for approximately 10 to 15 minutes.  He reported an additional limitation of motion/functional impairment up to 10 percent.  On evaluation of his right hand fifth digit, he had a flexion deformity of the DIP joint.  This stays in flexion at 30 degrees at all times.  Regarding his MCP, his flexion was 90 degrees and extension was 30 degrees.  PIP joint flexion was 100 degrees and extension to 0 degrees.  Again, his DIP joint stays in permanent flexion at 30 degrees.  He had minimal pain over the DIP joint, minimal swelling was evident.  The rest of his fingers demonstrated a normal range of motion.  The assessment was listed as flexion deformity, fifth digit, right hand (DIP joint) with mild to moderate impairment secondary to pain and decreased range of motion.  

The Veteran was afforded a VA examination in August 2008.  The Veteran stated that he had an intermittent ache in his right fifth finger with flare-ups in cold weather of varying duration.  His pain was made worse with cold weather.  On examination, the Veteran had a 40 degree flexion contracture of the distal interphalangeal joint right fifth finger.  He lost all ability to fully extend.  The Veteran was able to flex the proximal interphalangeal joint to 90 degrees.  He was able to flex the metacarpophalangeal joint to 90 degrees.  Both of the latter joints were fully extended to 0 degrees.  There was no evidence of tenderness, swelling, heat, redness, or crepitus.  The diagnosis was listed as mallet finger deformity, right fifth finger.  The examiner opined that the Veteran was experiencing a minimal to mild disability from his right fifth finger.    

Here, the Veteran is assigned a noncompensable disability rating under Diagnostic Codes 5299-5010.  Diagnostic Code 5010 directs that arthritis due to trauma be rated as arthritis, degenerative.  Diagnostic Code 5003 directs that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Here, there is x-ray evidence of degenerative changes of the right little finger.  Although the Veteran is diagnosed with degenerative arthritis, his right little finger is not a major joint or group of minor joints.  Therefore, a compensable disability rating is not warranted under Diagnostic Code 5003.  

In addition, because there was no evidence of resulting limitation of motion of other digits or interference with overall function of the right hand, neither an evaluation as amputation nor an additional evaluation is warranted under Diagnostic Code 5227.  The Board has considered whether other diagnostic codes are applicable to the Veteran's right little finger disability.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  Under 38 C.F.R. § 4.71a , Diagnostic Code 5230, a noncompensable rating is the highest rating assigned for any limitation of motion of the ring or little finger.  In addition, as noted, because there was no amputation, a higher rating under Diagnostic Code 5156 is not warranted.  In addition, the evidence does not show any findings of ankylosis.  Even if there was a finding of ankylosis, the highest disability rating under Diagnostic Code 5227 is 0 percent.  

The Board also takes into account the Veteran's statements regarding his symptoms such as pain and numbness in his hand.  The Board finds that the Veteran's symptoms are taken into account in the assigned disability rating.  In addition, the Board acknowledges the April 2007 lay statement from D.C.  She stated that his right pinky finger has no feeling at times and he could hardly move his finger when it's cold during the winter months.  The side of the finger gets numb and causes his hand on one side to have no feeling at times and when the pain comes back, he feels pain on the side of his hand.  In a September 2006 lay statement, W.S. stated that the Veteran's right little finger is deformed.  He suffers with numbness and pain in his right hand that worsens during the cold winter months.  The Board finds that the Veteran's assigned disability rating accounts for the Veteran's pain.  Further, with respect to the contentions of numbness of the hand, the medical evidence does not reveal such findings and the Board finds that the medical evidence is more persuasive than the lay evidence as the examiners have the medical expertise and testing to reveal the full manifestations of the Veteran's disability.  

The Board has also considered whether a staged rating is appropriate in this case, as required by Hart, 21 Vet. App. at 509-10.  As the Veteran's symptoms have remained constant throughout the course of the period on appeal, a staged rating is not warranted.

In summary, the preponderance of evidence is against the claim.  As there is not an approximate balance of evidence, the benefit-of-the-doubt rule is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the schedule is not inadequate.  First, the schedule does not provide for a higher rating for the Veteran's right little finger.  Moreover, during the period on appeal, it was not shown that the service-connected disability required frequent periods of hospitalization or produced marked interference with the Veteran's employment beyond the intent of the rating schedule.  The Board thus finds that referral for consideration of the assignment of an extraschedular rating is not warranted.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun, supra.  

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).

A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  38 C.F.R. § 3.340(a).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Court held that in determining whether the veteran is entitled to a TDIU rating, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id.

Prior to November 7, 2003, service connection was in effect for torn meniscus, status post arthroscopy, right knee (rated as 30 percent disabling), degenerative arthritis (rated as 10 percent disabling), and now right finger fracture (rated as 10 percent disabling).  From January 1, 2004, service connection is in effect for right knee condition, arthroscopy chondromalacia, torn meniscus, with subluxation (rated as 10 percent disabling), degenerative arthritis, right knee (rated as 20 percent disabling), and right finger fracture (rated as 10 percent disabling).  He does not meet the minimum regulatory requirement to be considered for entitlement to a TDIU either before November 7, 2003 or after January 1, 2004.  See 38 C.F.R. § 4.16(a).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

The Veteran has stated that he has been unemployed since May 2001 and that he has been unable to work due to his service-connected disabilities.

During the February 2002 hearing before the Board, the Veteran discussed his pain in the right knee and that he has to put the heating pad on it and that it's worse in the wintertime.  He stated that he worked at a hospital and then at an automobile parts, repair warehouse and was a truck driver until 1999.  He also reported that he worked at an eye clinic through vocational rehabilitation and in a file room from 1994 to 1996.  He said that he was currently in a vocational program and that he wanted to be able to work again but that he did not think many jobs would let him go and sit on a heating pad.  He said he had swelling in the right knee and some instability and locking.  He said he cannot walk up stairs.  He also said he had limitations walking and standing.  

In a December 2004 physical activities questionnaire, the Veteran stated that he needs help to get out of the bed, he can only drive short distances and he has shooting pain in his knee.  He stated that he uses a cane at times and wears a knee brace.  He said he does not have an active life at all.  He said that he found it difficult to stand and make turns in the kitchen and that his knee gives way.  He said he has difficulty with household chores due to pain and his knee giving way. He also reported problems with shopping and driving a car.

In a January 2004 letter from Dr. J.D.V. it was noted that the record contained notations of severe right knee pain, swelling, and popping and was also complaining of painful ambulation and low back pain.  Dr. J.D.V. stated that "Considering the totality of the evidence the undersigned is convinced that the claimant has sustained a totally disabling loss of functional capacity from the combination of impairments that the claimant credibly experiences pain of the chronic debilitating symptomatology in the severity, frequency, and duration necessary to significantly compromise his ability to function in all employment on a regular and sustained basis."

The Veteran was afforded a VA joints examination in April 2004.  The Veteran's service-connected disabilities.  The examiner opined that it was not likely that the Veteran would be unemployable due solely to his orthopedic disabilities.  In compensation and pension reports, he recently went through vocational rehabilitation and has been trained in industrial computer electronics.  He has not found a job as of yet.  The Veteran can certainly perform these skills with sedentary to light duty job modification.  

In a July 2004 assessment report, it was noted that his functional limitations due to his knee injury were minimal but he did not feel capable of performing a labor intensive job that would require standing or walking for 6 to 8 hours a day.  It was noted that the Veteran had numerous transferable skills and two college degrees, one in Industrial Electronics and one in Optomology Technician assistance.  

In a May 2006 letter, a vocational rehabilitation counselor noted that the Veteran had a combined service-connected disability at 30 percent.  The counselor noted that after reviewing the veteran's employment history, education and training, and using the Guide for Occupational exploration and/or the selected characteristics of dictionary of occupational titles (DOT), it was determined that the Veteran was not able to overcome this impairment by education or employment experience.  Based on ability, aptitude and interest test results, analysis of work and education background and job market trends, it appeared that achievement of employment was not reasonably feasible.  Thus, they were not proceeding with an Individual Written Rehabilitation Plan (IWRP) development for a long-range employment goal.  It was found that Veteran was not reasonably feasibly employable due to his service-connected disability and he could not function at an acceptable level to retain employment and would be at an extreme disadvantage when applying for jobs competing against non-disabled applicants.  It was noted that the Veteran had a serious employment handicap and he would not overcome this impairment by education or employment experience.

In a January 2007 note, it was noted that the Veteran stated that he was not physically able to work and not interested in employment.  It was explained to the Veteran that he had been found infeasible for employment and training under the Chapter 31 program and that he met all his goals under the independent living plan.  

Here, the Board finds that the April 2004 VA examiner's opinion is most persuasive.  The VA examiner offered the opinion following having had an opportunity to review the Veteran's complete medical record, and conducting appropriate examinations of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that it is what an examiner learns from the claims file for use in forming the expert opinion that matters and that, when the Board uses facts obtained from one opinion over another, it is incumbent upon the Board to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment).  The VA examination report also included a complete rationale for the conclusions reached.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").

The Board acknowledges Dr. J.D.V.'s opinion regarding employability; however, Dr. J.D.V. addressed the Veteran's service-connected knee disability and his nonservice-connected back disability.  Therefore, the examiner's opinion is not persuasive as to whether the Veteran presents an exceptional case to warrant referral for extraschedular consideration for a TDIU based on his service-connected disabilities.  The Board also notes the vocational counselor's opinion regarding the potential employability of the Veteran.  However, the question before the Board is whether an exceptional case is shown by the Veteran's service-connected disabilities to warrant referral for extraschedular consideration for a TDIU.  In considering the evidence of record, including the multiple examinations of the Veteran and the persuasive opinion of the April 2004 examiner, the Board finds that such an exceptional case does not exist.  

TDIU is granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  A disability rating in itself is recognition that the impairment makes it difficult to obtain or retain employment, but the ultimate question regarding entitlement to TDIU is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363.  While the Veteran's service-connected disabilities result in occupational impairment, the sole fact that he is unemployed or has difficulty obtaining employment is not enough.  Further, for referral for an extraschedular consideration, the Veteran's service-connected disabilities must present an exceptional case that precludes him from securing or following substantially gainful occupation.  Given the foregoing, the Board finds that the Veteran does not meet the requirements for a TDIU on an extra-schedular basis.

In reaching the above determination, the Board has considered the Veteran's statements and his family members' statements as to the nature and severity of the Veteran's service-connected symptomatology.  The Veteran is certainly competent to describe his symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, in evaluating these types of claims, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports a TDIU evaluation, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).  

Based on the foregoing, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 4.16(b) have not been met.  In making its determination, the Board considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  Id.

In so concluding, the Board notes that the Veteran was found disabled by the SSA.  Although VA is required to consider the SSA's findings, VA is not bound by their conclusions.  Adjudication of VA and Social Security claims is based on different laws and regulations.


ORDER

Entitlement to an effective date earlier than January 1, 2004 for the assignment of a separate 20 percent disability rating for degenerative arthritis of the right knee, for associated limitation of flexion is denied.  

A separate disability rating of 10 percent for degenerative arthritis of the right knee effective April 24, 2000 to November 6, 2003 is granted subject to the statutes and regulations governing the payment of monetary benefits.

Entitlement to an increased disability rating in excess of 30 percent for torn meniscus, status post arthroscopy, right knee, prior to November 7, 2003 is denied.  

Entitlement to an increased disability rating in excess of 20 percent for degenerative arthritis of the right knee, for associated limitation of flexion from January 1, 2004 is denied. 

Entitlement to an increased disability rating in excess of 10 percent for right knee condition, arthroscopy chondromalacia, torn meniscus with subluxation, from January 1, 2004 is denied.

Entitlement to a compensable disability rating for residuals of a fracture to the right fifth finger is denied.

Entitlement to a total disability rating based on individual unemployability is denied.


REMAND

In May 2009, the Board remanded the Veteran's claim for service connection for erectile dysfunction to afford the Veteran a VA examination.  The Veteran was afforded a VA genitourinary examination in April 2007.  The claims file was reviewed.  The diagnosis was listed as erectile dysfunction; no definite etiology could be established.  The Veteran gave a history of erectile dysfunction since 1995.  He indicated that he was worked up for this and no definite diagnosis was established.  He attributes his erectile dysfunction to medicines he has taken between 1995 to 1997 for arthritis (Percocet, Darvocet, and Tylenol # 3).  However, there was no improvement in erectile dysfunction after he stopped taking these medications.  From the history, he has disc disease at L5-S1 and recurrent prostatitis that could contribute to erectile dysfunction.  Testosterone level was normal and there was no evidence of diabetes, depression, and testicular trauma.  The examiner opined:  "Although no definite diagnosis for erectile dysfunction, based on available information and review of side effect profile of these drugs, it is less likely as not his erectile dysfunction is due to knee or little finger disorders or the medicines he has taken for them."  

The Veteran's representative has contended that the examination and opinion was inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner did not provide an opinion as to whether the erectile dysfunction was aggravated by the service-connected disabilities.  38 C.F.R. § 3.310.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board finds that an additional VA examination and medical opinion are necessary for determining the nature and etiology of any erectile dysfunction that may be present.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any erectile dysfunction that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review the claims file.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any erectile dysfunction had its onset during active service.  The examiner should also provide an opinion as to whether it is at least likely as not that any erectile dysfunction is causally or etiologically related to the Veteran's active service.  Finally, the examiner should opine as to whether it is at least as likely as not that any erectile dysfunction was either caused or permanently aggravated by the service-connected disabilities including medications taken for the disabilities.  

The examiner should note that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond the natural progress of the disorder, versus a temporary flare-up of symptoms.  If the examiner determines that the erectile dysfunction was aggravated by a service-connected disability, the examiner should identify the level of disability caused by the right knee, to the extent possible.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  When the development requested has been completed, the case should be reviewed by the RO on the entire evidence of record.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M.W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


